DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment and remarks filed on 1/4/2021 are acknowledged.  Claims 139, 143-147, and 154 are amended.  Claims 140 and 156-165 are cancelled.  Claims 139 and 141-155 are pending.

Information Disclosure Statement
	The information disclosure statement filed on 1/4/2021 has been considered.  A signed copy is enclosed.

Objections Withdrawn
The objection to the application because it fails to comply with the requirements of 37 C.F.R. 1.821-1.825 is withdrawn.  Applicant correctly notes that the preliminary amendment corrected the issue.

The objection to claims 145 and 147 as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims is withdrawn in light of applicant’s amendments.


Claim Rejections Withdrawn
The rejection of claims 139, 141, 146, 148, and 150-154 under 35 U.S.C. 103 as being unpatentable over Malley et al (US Patent Application Publication 2014/0154287; IDS filed 7/7/2020; referred to herein as Malley ‘287) is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 140 and 143-144 under 35 U.S.C. 103 as being unpatentable over Malley et al (US Patent Application Publication 2014/0154287; IDS filed 7/7/2020; referred to herein as Malley ‘287) as applied to claims 139, 141, 146, 148, and 150-154 above, and further 

The rejection of claims 142, 149, and 155 under 35 U.S.C. 103 as being unpatentable over Malley ‘287 and Malley ‘811 as applied to claims 139-141, 143-144, 146, 148, and 150-154 above, and further in view of Caierao et al (BMC Infectious Dis., 16:418, (1-7), 2016) is withdrawn in light of applicant’s amendment thereto.

Conclusion
Claims 139 and 141-155 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181.  The examiner can normally be reached on M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN GANGLE/Primary Examiner, Art Unit 1645